Citation Nr: 0106567	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for degenerative joint and degenerative disc disease of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which granted the veteran service 
connection for degenerative joint and disc disease of the 
lumbar spine.  The assigned evaluation was 30 percent, 
effective February 24, 1998. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's degenerative joint and disc disease of the 
lumbar spine is manifested by severe limitation of motion of 
the lumbar spine, with demonstrable deformity of a vertebral 
body.  


CONCLUSION OF LAW

The schedular criteria for an initial 50 percent evaluation 
for degenerative joint and disc disease of the lumbar spine 
have been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5285, 5292 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his low back disability does not adequately reflect the 
severity of that disability.  He contends that his low back 
disability results in constant pain and renders him 
unemployable.  The veteran also asserts that the effective 
date of the increase should be February 24, 1998, the 
effective date of the original award of service connection 
and the assigned 30 percent evaluation.  Therefore, a 
favorable determination has been requested.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue, except as outlined 
below.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  
In this regard, VA examinations have been conducted, and the 
veteran has been offered an opportunity to present personal 
testimony.  The Board recognizes that in correspondence 
submitted in January 2001, the veteran's representative 
asserted that a 1998 VA radiographic examination was 
inadequate for an accurate determination as to whether the 
veteran had more than one vertebral fracture.  The 
representative argued that as a result a remand was necessary 
for an MRI of the lumbar spine.  The Board finds that an 
additional examination is not necessary.  The competent 
medical evidence of record, including 1998 and 1999 VA 
examination reports and various recent VA outpatient and 
hospital treatment reports, are negative for any indication 
of more than one current demonstrable deformity of a 
vertebral body.  Nor does the competent medical evidence of 
record provide any indication that additional testing, such 
as an MRI, is necessary.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7 (2000).

Under the Rating Schedule, residuals of a fracture of a 
vertebra without cord involvement, manifested by abnormal 
mobility requiring a neck brace (jury mast), warrant a 
minimum 60 percent evaluation.  In other cases, the 
disability is evaluated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  Diagnostic Code 5285.  

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint involved.  When 
the limitation of motion for the specific joint involved is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of 2 or more major joints with occasional 
incapacitating exacerbations, and a 10 percent rating is 
warranted for only x-ray evidence of involvement of 2 or more 
major joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation, while severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  
Diagnostic Code 5292.  Severe intervertebral disc syndrome, 
with recurring attacks with intermittent relief, warrants a 
40 percent evaluation.  A 60 percent evaluation is for 
assignment for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Diagnostic Code 5293.

Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  A higher evaluation is not provided for this 
disability.  Diagnostic Code 5295.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  The service medical records 
reveal that in November 1961, x-ray examination of the 
lumbosacral spine revealed the veteran sustained simple 
fracture of the 2nd, 3rd and 4th left transverse processes of 
the lumbar spine, without artery or nerve involvement.  The 
October 1998 rating decision on appeal granted the veteran 
service connection for degenerative joint/disc disease of the 
lumbar spine.  The assigned evaluation was 30 percent, 
effective from February 24, 1998.  The Diagnostic Code was 
5010-5292.  The rating decision provides that the veteran's 
30 percent evaluation represented moderate limitation of 
motion of the lumbar spine with demonstrable deformity of a 
vertebral body from fracture.  

As this is an appeal from the original assignment of a 
disability rating, the issue in this veteran's case presents 
an "original claim" as contemplated under Fenderson v. West, 
12 Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found). 

VA treatment reports dated during the rating period on appeal 
prior to September 1998 include a primary care clinic 
progress noted dated in February 1998 which reflects the 
veteran reported he was filing for disability benefits 
through VA due to back pain.  In April 1998, he complained of 
sharp pain in his trunk when he turned.  An electromyography 
in May 1998 was interpreted as revealing very mild paraspinal 
muscle irritability at the lower lumbar back.  It was 
clinically opined this could reflect mild nerve root 
irritation.  It was also interpreted that the findings 
indicated no generalized lower extremity peripheral 
neuropathy.  At a mental health clinic in August 1998, the 
veteran complained of "a lot of physical pain."  Also, in 
August 1998, he was issued a TENS unit.

The report of a September 1998 VA examination relates that 
the veteran complained of constant pain in his low back, hips 
and knees that increased in cold weather.  He also complained 
of numbness in his left arm and leg.  He said that the pain 
was augmented by prolonged standing, sitting or lying.  The 
veteran was noted to work part-time at a flea market.  

On physical examination, the veteran's carriage, posture and 
gait were normal.  The veteran's lumbar spine was without 
bony tenderness, deformity, discoloration or soft tissue 
swelling.  Forward flexion was to 60 degrees, backward 
extension was to 20 degrees, and bilateral flexion and 
bilateral rotation were to 20 degrees without pain.  The 
veteran was able to squat without difficulty.  Neurological 
examination revealed that the veteran's motor strength, deep 
tendon reflexes, and sensory examination were intact and 
physiologic.  Radiographic examination was noted to reveal 
that the veteran's lumbar spine was normally developed and 
aligned.  There was deformity of the superior plate of L2 
suggesting an old fracture in this area.  Hypertrophic 
spurring of L1 and L2 with anterior bridging at this level 
was noted.  There was a large Schmorl's node on the superior 
plate of L2.  There were no recent fractures.  There was some 
narrowing of the discs between L1 and L2.  The rest of the 
discs that were visualized appeared normal.  The final 
pertinent impression was chronic low back pain secondary to 
degenerative joint disease and degenerative disc disease of 
the lumbar spine at L1, L2 with a remote endplate fracture of 
L2.  The examiner opined that the neurological examination 
revealed preserved neurologic function and no evidence of 
radiculopathy or peripheral neuropathy.  

A VA discharge summary report, for a period of hospital 
treatment for complaints other than the low back in March and 
April 1999, notes that the veteran underwent a complete 
physical and history.  The veteran was noted to be self-
employed selling guns.  The veteran was considered 
employable.  

VA outpatient treatment reports indicate that the veteran 
sought treatment from a VA pain clinic from January through 
April 1999, and also attended a chronic pain management 
group.  During this time he said that he drank in order to 
deal with the back pain.  In January 1999, he described the 
pain as dull in the back with radiation down the legs.  The 
pain increased with the usual lifting, bending-type 
activities, prolonged standing and walking.  Pain decreased 
with rest and change in position.  He rated the pain as 4 or 
5 out of 10, and said that it ranged from 2 to 9.  He said 
that he had flare-ups about 7 to 10 times a day, at which 
point he rested until he felt better.  About four times a 
month, he was unable to alleviate the pain with rest.  The 
pertinent assessment was depression and chronic back pain.  
His treatment providers noted that they believed that his 
recent alcohol relapse was induced by his pain, even though 
he was on strong denial.

During a July 1999 personal hearing before a RO hearing 
officer, the veteran testified that his wife did the driving 
for him because of his back.  He noted that during the 
hearing he was sitting with his hand behind his back for 
lumbar support and used a cushion at home.  He said that he 
had pain around and below the belt line.  The veteran said 
that a friend drove him to the hearing that day so that he 
could sit in the backseat with a briefcase as lumbar support, 
and be dropped off in front of the building.  He noted that 
the trip was 21/2 hours and that at the last rest stop he had 
to rest after only a few steps because he felt that his legs 
would go out from under him.  The veteran said that it would 
be difficult to walk 100 yards without stopping or resting 
and he would probably have to stop at least once.  He 
described the difficulty of maneuvering into and out of a 
vehicle.  He said that the amount of pain he had after 
driving depended on the amount and length of the driving, and 
whether he did any walking during the trip.  He said that his 
back hurt more in the winter.  The veteran also said that he 
felt he had circulatory problems and said that due to 
medication he took for his back he would become light-headed 
after exiting a car.  He said that circulatory problems had 
not been diagnosed.  

The veteran said that he had been provided acetaminophen for 
pain by VA, as well as medicine to help him sleep and on one 
occasion an anti-inflammatory.  The veteran said that he 
would be in bed for about two to three hours before getting 
up due to discomfort in the lower back and hips, and to use 
the bathroom.  At that point he would also stretch.  He 
described the discomfort as cramps in the calves and feet, 
and spasms.  He noted that the spasms occurred regularly but 
not daily and could occur in the morning or the evening.  

The veteran said that if he used a push vacuum cleaner, he 
had to sit down and rest afterward.   The veteran said that 
he did not do yard work or wash the car.  He said that his 
wife did the grocery shopping and sometimes he would help her 
carry the bags from a chair by the front door to the kitchen.  
He said that this did not require bending or stooping and he 
used his arms to scoop the groceries.  He said that several 
years earlier a doctor told him not to lift more than 25 lbs.  
He said that he no longer used a back brace.  He said that 
occasionally he used a heating pad or switched heat and ice.  
The veteran said that he had a TENS unit that he did not use 
as much as in the past because it no longer seemed to be 
effective.  The veteran said that a doctor had told him that 
his right calf and thigh were smaller than his left.  He said 
that he was unable to sleep on his back and had to sleep on 
his side with pillows for support and between his legs.  The 
veteran reported that he went to VA for treatment and did not 
go anywhere else.  He said that a consult had been 
recommended for possible back surgery but he had been unable 
to attend a consult due to scheduling problems and his own 
difficulty in traveling.  

The veteran said that within the past 6 months, he had twice 
required lying down and resting due to incapacitating back 
pain.  He said that he was never comfortable or without back 
pain, and that the pain went into his lower extremities, more 
on the left than the right.  He said that he was unable to 
hunt or fish anymore.  He said that three years earlier he 
had sold things at a flea market but no longer did so.  He 
disagreed with a 1995 VA hospital report that he had an 
income of $452 biweekly.  He said that while no doctor had 
told him that he was unemployable, he was unable to work due 
solely to his back.  He said that he had never submitted a VA 
claim before because he had been able to make a living.  He 
said that he felt that he could do something to make a living 
but did not know what it would be or who would let him do it.  
He said that he had not gone to the Ohio Bureau of Vocational 
Rehabilitation. 

The veteran's wife testified that the veteran had been told 
to stop drinking by VA medical care providers but used 
alcohol to self-medicate.  The veteran said that he needed to 
drink to help his nerves and because of the pain in his back.  

The veteran underwent a VA examination in August 1999.  He 
reported chronic back pain with some leg pain, sometimes 
worse on the left side with some numbness, tingling and 
parasthesias.  It was noted that he wore a brace and used a 
cane.  The veteran reported that he could do normal daily 
activity, but it was difficult, and work was not possible.  
The veteran also reported he occasionally had flare-ups, 
about once a month, and had to be bedridden for three to four 
days.  He said that he had increasing pain with weather 
changes, heavy use or prolonged positions.  The examiner 
noted that any change in physical findings could not be 
measured unless they were measured at the time of flare-up.  

On physical examination, the veteran walked with a cane.  He 
had a lot of soreness and tenderness across the lower back 
with some lordosis.  He had pain with motion, could flex to 
50 degrees, extend to neutral, and bend and rotate to 25 
degrees with pain.  He was able to raise his toes and heels, 
falling only for support.  Straight leg raising was negative 
in the seated position.  Reflexes were 2+ and equal.  
Strength and sensation were noted to be symmetric.  The final 
diagnosis was residual injury, lumbar spine with transverse 
process fractures; and arthritis.  The conclusion was that in 
all probability any degenerative disease was related to his 
original injury in 1960.  X-ray examination revealed 
degenerative changes at T12-L1 and L5-S1 levels.  There was 
some loss of height of the L1 vertebra.

Based on a thorough review of the record, the Board finds 
that the medical evidence supports a combined 50 percent 
evaluation for the veteran's low back disability.  Turning 
first to Diagnostic Code 5292, the Board observes that the 
limitation of the veteran's lumbar spine motion is severe, 
particularly when considering pain on use.  In this regard, 
the veteran has presented credible reports of his pain, he 
has been prescribed medication for pain by VA treatment 
providers, he has attended VA chronic pain management groups, 
and his most recent VA examination report objectively noted 
limitation of motion with pain.  See DeLuca, 8 Vet. App. at 
202.  As such, the maximum 40 percent evaluation for 
limitation of motion of the lumbar spine is warranted.  It is 
noted that a 40 percent rating is also the maximum schedular 
evaluation assignable for lumbosacral strain under Diagnostic 
Code 5295.

Turning to Diagnostic Code 5285, the Board finds that the 
preponderance of the evidence is against additional 
compensation beyond the current 10 percent for demonstrable 
deformity of a vertebral body.  In this regard, the Board 
points out that there is no competent medical evidence that 
the veteran currently has more than the one demonstrable 
deformity of a vertebral body noted on VA examination in 
October 1998.  Accordingly, the 10 percent currently assigned 
under Diagnostic Code 5285 appropriately addresses the 
veteran's current vertebral deformity.  

Similarly, the Board finds that the preponderance of the 
evidence is against a 60 percent evaluation for 
intervertebral disc syndrome unde Diagnostic Code 5293.  The 
Board finds it significant that the medical evidence 
indicates that the veteran has neurological symptoms only 
sporadically, as opposed to having them with little 
intermittent relief.  Moreover, these symptoms do not include 
demonstrable muscle spasm or absent ankle jerk.  

Finally, the Board acknowledges that a January 2000 
supplemental statement of the case denied entitlement to 
additional compensation under 38 C.F.R. § 3.321(b).  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b) (2000).  "The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the schedular rating criteria.  The 
veteran has not shown that his service-connected low back 
disability has required frequent hospitalizations.  There is 
no documentary evidence in the claims file that the veteran's 
low back disability in and of itself results in economic harm 
beyond the degree of disability anticipated at his current 
evaluation of 50 percent under Diagnostic Codes 5010, 5285 
and 5292.  The veteran has submitted no evidence 
contradicting the March 1999 VA hospital discharge report 
finding that he was employable.  Hence, the preponderance of 
the evidence is against a finding that his service-connected 
low back disability is exceptional in nature, or that it 
causes a marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  As there is no objective 
evidence showing that his service-connected low back 
disability has a substantial impact upon his occupational 
abilities that is not otherwise accounted for by application 
of the rating schedule, an extraschedular evaluation is not 
for application.

In light of the above, the Board finds that a combined 50 
percent evaluation is warranted by the veteran's degenerative 
joint and disc disease of the lumbar spine.  
As the disability level has been shown to be essentially 
unchanged during the rating period, staged ratings are not 
warranted.  See Fenderson, 12 Vet.App. 119.


ORDER

An increased, 50 percent, initial evaluation for degenerative 
joint and degenerative disc disease of the lumbar spine is 
granted, subject to the applicable laws and regulations 
governing the award of monetary benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

